Citation Nr: 0723801	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating.

In December 2004, the veteran and his spouse testified at a 
hearing before the Board over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

This matter was previously before the Board in April 2005 and 
April 2006, but was remanded for additional development.  It 
is now returned to the Board for appellate review.

Additional VA outpatient treatment records were received by 
the Board in May 2007 after the case had been certified to 
the Board by the RO.  These documents were sent to the Board 
without a waiver of initial RO review from the veteran.  
Pursuant to 38 C.F.R. § 20.1304 (2006), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the agency of original jurisdiction for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.   While the post-
certification evidence does not contain a waiver of such 
referral, it does consist solely of copies of VA outpatient 
treatment records which had been  previously considered by 
the RO and addressed in a Supplemental Statement of the Case 
dated in March 2007.  As such, the additional evidence does 
not preclude a decision by the Board at this time.




FINDING OF FACT

Audiological examinations conducted in August 2002 revealed a 
Level III hearing impairment in each of the veteran's ears; 
in April 2003 revealed a Level III hearing impairment in each 
ear; and in January 2006 revealed a Level I hearing 
impairment in each ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating claim.  The RO 
sent the veteran notice by letters dated in August 2001, 
September 2001, March 2003, May 2005, and May 2006 in which 
he was informed of what was required to substantiate his 
claim and of his and VA's respective duties, i.e., that VA 
would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.

Since the veteran's claim for an increased initial disability 
rating was denied by the RO and is also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to the issue.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in August 2002, April 2003, and 
January 2006.  These examinations were thorough in nature, 
based upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  Under such circumstances, there is 
no duty to provide another examination or to obtain an 
additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2006).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2006). 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

By rating action dated in November 2002, the RO granted 
entitlement to service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable disability rating, 
effective May 11, 2001.

An audiological evaluation report from Our Lady Of Bellefonte 
Hospital, Inc., dated in May 2001, provides a diagnosis of 
hearing loss.  The findings, however, do not provide average 
hearing threshold, as measured by puretone audiometric tests 
at each of the required frequencies, nor do they show that a 
controlled speech discrimination test was administered.  
Additionally, pure tone thresholds are identified graphically 
rather than numerically.  As such, this examination is 
inadequate for rating purposes.
 
A VA audiological examination report dated in August 2002 
reveals that pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 15, 15, 25, and 65 decibels, 
respectively.  Pure tone average of the right ear was 30 
decibels.  Speech recognition was 80 percent.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 15, 10, 25, and 70 decibels, respectively.  Pure 
tone average of the left ear was 30 decibels.  Speech 
recognition was 80 percent.  The examiner concluded that the 
veteran had mild to severe sensorineural hearing loss, with 
good recognition in quiet, bilaterally.

Under Table VI of the regulations, the veteran's right ear 
hearing level was III and the left ear hearing level was III.  
Under Table VII of the regulations, a Level III hearing 
impairment in the better ear, coupled with a Level III 
hearing impairment in the poorer ear warrants a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100 (2006).

An audiological evaluation report from Our Lady Of Bellefonte 
Hospital, Inc., also dated in August 2002, provided identical 
findings as the August 2002 VA examination report as set 
forth above.

A VA Summary Report Of Examination For Organic Hearing Loss 
dated in April 2003, shows pure tone thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hertz were 15, 15, 25, and 
65 decibels, respectively.  Pure tone average of the right 
ear was 30 decibels.  Speech recognition was 80 percent.  
Pure tone thresholds in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 15, 10, 25, and 70 decibels, respectively.  
Pure tone average of the left ear was 30 decibels.  Speech 
recognition was 80 percent.  

Under Table VI of the regulations, the veteran's right ear 
hearing level was III and the left ear hearing level was III.  
Under Table VII of the regulations, a Level III hearing 
impairment in the better ear, coupled with a Level III 
hearing impairment in the poorer ear warrants a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100 (2006).

During the December 2004 Board hearing, the veteran and his 
spouse testified that the veteran's hearing loss disability 
had increased in severity.  The veteran's spouse noted that 
the veteran had difficulty with higher pitched voices, and 
that he had to turn up the volume on the television to a 
higher setting.

A VA audiological examination report dated in January 2006 
reveals that pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 5, 10, 30, and 65 decibels, 
respectively.  Pure tone average of the right ear was 28 
decibels.  Speech recognition was 100 percent.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 20, and 65 decibels, respectively.  Pure 
tone average of the left ear was 24 decibels.  Speech 
recognition was 96 percent.  The examiner concluded that 
there had been no significant change in hearing sensitivity 
compared to the previous evaluation.

Under Table VI of the regulations, the veteran's right ear 
hearing level was I and the left ear hearing level was I.  
Under Table VII of the regulations, a Level I hearing 
impairment in the better ear, coupled with a Level I hearing 
impairment in the poorer ear warrants a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2006).

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher (compensable) 
disability rating for the veteran's bilateral hearing loss.  

The Board has also considered whether a higher disability 
rating might be warranted  based on exceptional patterns of 
hearing impairment.  However, a compensable disability rating 
is not warranted under Table VIa as the veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear.  Additionally, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz, a higher disability rating pursuant to section 4.86(b) 
is also not warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2006).  

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put it simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, there's been 
no assertion or showing that the veteran's bilateral hearing 
loss has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extra schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. 
App. at 222.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


